Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 21, 22, 25-27, 32, 35-38 & 41-50 are allowed.

	This notice of allowability is being mailed in response to the IDS received 31 AUG 21 which was filed with a request for continued examination.  The references cited on the IDS have been considered and do not affect the allowability of the application.  As such, the application remains in condition for allowance.  
	
The following is an examiner’s statement of reasons for allowance:
Claim 21 is allowable because the prior art of record does not teach or fairly suggest a cartridge comprising all the features as recited in the claims and in combination with a cover coupled to the first end of the body covering the cavity, the cover comprising; a door defining an inner portion of the cover: and a frangible portion comprising a groove in a surface of the cover surrounding and defining the door, wherein the frangible portion is configured to break to decouple the door from the inner portion of the cover and permit the projectile to be propelled through the opening of the cavity.

Claims 22, 25-27 & 41-43 are allowable as they depend from claim 21, which is also allowable.

Claim 32 is allowable because the prior art of record does not teach or fairly suggest a cartridge comprising all the features as recited in the claims and in combination with a cover coupled to the forward portion of the body, the cover comprising: an outer edge: a frangible 

Claims 44-50 are allowable as they depend from claim 32, which is also allowable.

Claim 35 is allowable because the prior art of record does not teach or fairly suggest a cartridge comprising all the features as recited in the claims and in combination with a cover coupled to the first end of the body covering the opening of the cavity, wherein the cover comprises a frangible portion wherein the frangible portion being is configured to break responsive to a launch of the projectile to create a plurality of flaps in the cover, and wherein an area of an exit formed by the plurality of flaps is less than a cross-sectional area of the opening in the cavity.

Claims 36-38 are allowable as they depend from claim 35, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986.  The examiner can normally be reached on M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Scott Bauer/Primary Examiner, Art Unit 2839